 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    BRIAN MCNEILL,                                          Case No. 2:18-cv-02232-GMN-GWF
 8                                          Plaintiff,
             v.
 9                                                                        ORDER
      SPECIALIZED LOAN SERVICING LLC, et
10    al.,
11                                       Defendants.
12

13          This matter is before the Court on the parties’ Discovery Plan and Scheduling Order
14   (Submitted in Compliance with 26-1(b) (ECF No. 23), filed February 8, 2019. LR 26-1(a)
15   provides that “[i]f longer deadlines are proposed, the plan must state on its face “SPECIAL
16   SCHEDULING REVIEW REQUESTED. Plans requesting special scheduling review must
17   include, in addition to the information required by Fed. R. Civ. P. 26(f) and LR 26-1(b), a
18   statement of the reasons why longer or different time periods should apply.” The Defendant’s
19   proposed discovery plan requests a 212-day discovery period but fails to set forth the reasons for
20   a discovery period in excess to 180 days. In addition, the Defendant’s failed to state “SPECIAL
21   SCHEDULIGN REVIEW REQUESTED” on the face of its pleading in bold type. Accordingly,
22          IT IS HEREBY ORDERED that parties’ Discovery Plan and Scheduling Order
23   (Submitted in Compliance with 26-1(b) (ECF No. 23) is denied, without prejudice.
24          Dated this 11th day of February, 2019.
25

26
                                                             GEORGE FOLEY, JR.
27                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                         1
